RENDERED: JUNE 17, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0087-MR


CHANCE BREWER                                                     APPELLANT



               APPEAL FROM PULASKI CIRCUIT COURT
v.               HONORABLE DAVID A. TAPP, JUDGE
          ACTION NOS. 18-CR-00236-002, 18-CR-00246, 18-CR-00264



COMMONWEALTH OF KENTUCKY                                            APPELLEE



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND K. THOMPSON,
JUDGES.

CLAYTON, CHIEF JUDGE: Chance Brewer (“Brewer”) appeals from the Pulaski

Circuit Court’s order revoking his probation and imposing a twenty-year sentence

of imprisonment. Based upon our review of the record and the applicable law, we

affirm.
                  FACTUAL AND PROCEDURAL HISTORY

             In July of 2018, Brewer was charged with receiving stolen property

under $10,000, a class D felony, theft by unlawful taking over $10,000, a class C

felony, theft by unlawful taking under $10,000, a class D felony, and theft of

identity, a class D felony.

             On July 20, 2018, Brewer filed a motion to enter a guilty plea to each

of the charged offenses. The Commonwealth recommended a total sentence of ten

years probated for five years and for all of Brewer’s remaining charges to be

dismissed pursuant to the plea agreement.

             On July 25, 2018, the circuit court entered final judgment on the

guilty plea in accordance with the plea agreement, pending a presentence

investigation. The circuit court released Brewer from custody pending a

sentencing hearing on the conditions that he has no further violations of the law;

refrain from using any controlled substance or alcohol; submit to random drug

testing; obtain a substance abuse evaluation within twenty days; and seek drug

treatment.

             In August 2018, Brewer failed to report to drug tests on August 8 and

August 31. On September 6, 2018, the circuit court issued a bench warrant, and he

was arrested the next day.




                                         -2-
             Brewer appeared before the circuit court for sentencing on September

7, 2018, at which time the circuit court ordered that Brewer be drug tested. Brewer

tested positive for marijuana, methamphetamine, and Suboxone. Due to Brewer’s

multiple violations of his conditional release, the circuit court permitted the

Commonwealth to withdraw its plea offer and maintain the position that Brewer

should serve the ten-year sentence. Defense counsel requested retention of the plea

agreement with the condition that Brewer be sent to inpatient drug treatment.

             Ultimately, the circuit court offered Brewer two sentencing options.

Brewer could serve the ten years, or the circuit court could impose a twenty-year

sentence that would be probated for five years. However, the circuit court refused

to release Brewer unless it was to an inpatient treatment facility. The circuit court

gave Brewer time to consult with counsel but, out of an abundance of caution,

continued the hearing to another date.

             On September 27, 2018, Brewer appeared before the circuit court. He

expressed a desire to accept the circuit court’s offer of twenty years probated for

five years, with the condition that he remain incarcerated until being sent to a long-

term rehab facility. The circuit court stated that Brewer’s decision to take the

longer, probated sentence was a terrible idea, given Brewer’s prior history of bond

violations, lack of attending treatment, and his new crimes. Nevertheless, Brewer

confirmed his decision, and the circuit court reluctantly accepted Brewer’s


                                          -3-
decision. As part of the conditions of probation, the circuit court required Brewer

to enter a treatment facility for a minimum of 180 days and pay restitution.

             On October 12, 2018, Brewer was released to report to Morehead

Inspiration Center for treatment. While he reported to treatment, he checked

himself out that evening and failed to report to his probation officer. On October

19, 2018, the Commonwealth filed a motion to revoke probation, and an arrest

warrant was served on Brewer in the Fayette County Detention Center.

             The circuit court conducted a probation revocation hearing on July 25,

2019. The circuit court made findings that Brewer had absconded from

supervision, failed to report, and committed new offenses. Based on the foregoing,

the circuit court revoked Brewer’s probation. The circuit court emphasized that

Brewer not only left treatment but did not mitigate his decision by failing to

communicate with his attorney or probation officer. The circuit court then found

Brewer could not be adequately supervised in the community and was a danger to

prior victims and to the community at large.

             The circuit court’s written order cited Brewer’s probation violations

for absconding and failure to complete treatment for substance abuse. It further

noted Brewer’s prior violations of probation and violation of non-financial

conditions of bond as satisfying the statutory requirement for probation revocation

and imposing the sentence of twenty years’ incarceration. This appeal followed.


                                         -4-
                                     ANALYSIS

             a. Standard of Review

             We review a circuit court’s decision to revoke probation for an abuse

of discretion. Commonwealth v. Andrews, 448 S.W.3d 773, 780 (Ky. 2014) (citing

Commonwealth v. Lopez, 292 S.W.3d 878, 881 (Ky. 2009)). Under this standard

of review, this Court “will disturb a ruling only upon finding that ‘the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.’” Andrews, 448 S.W.3d at 780 (quoting Commonwealth v. English, 993

S.W.2d 941, 945 (Ky. 1999)).

             b. Statutory Requirements of Kentucky Revised Statute (“KRS”)
                439.3106

             When analyzing a probation revocation claim, this Court must first

address whether the circuit court considered the provisions of KRS 439.3106

before revocation. Andrews, 448 S.W.3d at 780. KRS 439.3106 states that

defendants on probation shall be subject to:

             (1) Violation revocation proceedings and possible
                incarceration for failure to comply with the conditions
                of supervision when such failure constitutes a
                significant risk to prior victims of the supervised
                individual or the community at large, and cannot be
                appropriately managed in the community; or

             (2) Sanctions other than revocation and incarceration as
                appropriate to the severity of the violation behavior,
                the risk of future criminal behavior by the offender,
                and the need for, and availability of, interventions

                                          -5-
                which may assist the offender to remain compliant
                and crime-free in the community.

             In this case, Brewer concedes that the circuit court considered why he

could not be properly managed in the community but argues that it failed to

explain how he posed a significant risk to the community or prior victims. The

circuit court must make the requisite findings of fact to determine if Brewer would

pose a significant risk. Andrews, 448 S.W.3d at 780. This Court has emphasized

that “perfunctorily reciting the statutory language in KRS 439.3106 is not enough.”

Helms v. Commonwealth, 475 S.W.3d 637, 645 (Ky. App. 2015). Instead, “[t]here

must be proof in the record established by a preponderance of the evidence that a

defendant violated the terms of his release and the statutory criteria for revocation

has been met.” Id.

             Additionally, the Kentucky Supreme Court has determined that a

Court must “look to both the written and oral findings in conjunction with one

another and not separately in a vacuum.” Commonwealth v. Gilmore, 587 S.W.3d

627, 630 (Ky. 2019). Therefore, this Court may look at both the written and oral

records to determine if the circuit court addressed the statutory criteria. Id. The

circuit court is not required to give any further explanations of the statutory

findings that are supported by the evidence of the record. See McClure v.

Commonwealth, 457 S.W.3d 728, 733 (Ky. App. 2015). If the circuit court

complies with the requirement, they owe no further explanation. Id.

                                          -6-
                Brewer likens this case to that of Lainhart v. Commonwealth, 534

S.W.3d 234, 238 (Ky. App. 2017), where a panel of this Court held that the circuit

court did not consider whether the defendant posed a significant risk to prior

victims or the community. However, there was no basis in the record of Lainhart

to show that the defendant was a significant risk. Id. Given Brewer’s extensive

prior history of probation violations and repeated perpetration of crimes, the circuit

court did not abuse its discretion in determining that Brewer did pose a danger to

the community at large.

                Moreover, in its written order, the circuit court found that Brewer’s

failure to complete treatment for substance abuse, compounded with his failure to

report to his probation officer or his attorney, showed he could not be adequately

managed in the community and posed a risk of danger to prior victims and the

community at large. In addition, the circuit court cited Brewer’s prior probation

violations and previous non-financial conditions of bond violations as reasons for

his decision.

                At the hearing, the circuit court considered Brewer’s prior history on

probation and potential for continued offenses. The circuit judge looked at

Brewer’s most recent violations of probation, Brewer’s prior history, which

showed numerous violations of probation and bond, and Brewer’s criminal history

perpetrated throughout three different counties. Given this information, the circuit


                                            -7-
court determined that Brewer posed a significant risk to prior victims and the

community at large, satisfying the statutory requirement. Thus, we discern no

abuse of discretion on the part of the circuit court.

              Brewer also argues on appeal that the circuit court never considered

imposing graduated sanctions. The Supreme Court of Kentucky has recognized

that while there is a “new emphasis in imposing and managing probation, it does

not upend the trial court’s discretion in matters of probation revocation, provided

that discretion is exercised consistent with statutory criteria.” Andrews, 448

S.W.3d at 780. “Nothing in the statute or in the Supreme Court’s interpretation of

it requires the trial court to impose lesser sanctions prior to revoking probation.”

McClure, 457 S.W.3d at 732 (emphasis in original).

              It is clear from a review of the oral and written record that the circuit

court considered Brewer’s record and his most recent violations of probation. His

prior history indicates that his actions were not merely minor violations of

probation that would be better suited to sanctions. Andrews, 448 S.W.3d at 779.

The circuit court then concluded there was “no reasonable set of conditions which

could be imposed to ensure Brewer’s compliance with the terms of probation and

thus modification or the imposition of sanction in lieu of revocation is not

warranted.”




                                           -8-
             This Court has come to the determination that the circuit court

correctly found that Brewer constituted a significant risk to prior victims and the

community and could not be managed in the community. Therefore, given the

language of the statute, which requires the statutory finding of significant risk to

the community or prior victims and inability to be appropriately managed in the

community “or” the imposition of sanctions, we find that the circuit court acted

within its discretion by choosing not to impose graduated sanctions in this case.

                               HAMMER CLAUSE

             Brewer next argues that the sentencing options offered by the circuit

court judge, described as a “Hobson’s Choice,” amounted to a “hammer clause.”

This issue was never preserved in the circuit court; therefore, this Court will

review for palpable error. See Kentucky Rule of Criminal Procedure (“RCr”)

10.26; Martin v. Commonwealth, 207 S.W.3d 1, 5 (Ky. 2006).

             In this case, both the record and applicable case law show that the

choice offered by the circuit court did not amount to a “hammer clause.” The

Kentucky Supreme Court has previously addressed the use of hammer clauses in

both Knox v. Commonwealth, 361 S.W.3d 891, 899 (Ky. 2012), and McClanahan

v. Commonwealth, 308 S.W.3d 694, 698-703 (Ky. 2010). As stated by the

Kentucky Supreme Court in Knox:

             Generally, a hammer clause provides that if the defendant
             complies with all the conditions of his release and

                                          -9-
             appears for the sentencing hearing, the Commonwealth
             will recommend a certain sentence. But, if he fails to
             appear as scheduled or violates any of the conditions of
             his release, a specific and substantially greater sentence
             will be sought.

Knox, 361 S.W.3d at 893-94.

             In Knox, the Commonwealth included a hammer clause in its plea

agreement, which allowed the defendant to be released on home incarceration. Id.

at 894. If the defendant violated the conditions of release, he would be subject to

twenty years in prison rather than ten years. Id. The Kentucky Supreme Court set

aside the sentence because the trial court based the sentence entirely on the

hammer clause rather than considering the statutory requirements. Id. at 899.

             In McClanahan, the Commonwealth included a hammer clause in the

plea agreement, whereby if the defendant violated the conditions of his release, he

would receive a forty-year sentence instead of a ten-year sentence. McClanahan,

308 S.W.3d at 696. The defendant violated the conditions, and the judge imposed

a thirty-five-year sentence. Id. The Supreme Court concluded that the sentence

should be set aside because it exceeded the maximum legal punishment allowed

and the statutory requirements were not observed. Id. at 695.

             Brewer’s case is distinguishable from the preceding cases in that it

was the circuit court offering him the choice at sentencing rather than the

Commonwealth including the options as part of a plea agreement. Thus, there was


                                         -10-
no “hammer,” but merely an option between the two sentences. Indeed, the circuit

court even indicated to Brewer that it would be a mistake not to take the ten-year

sentence given his prior history.

             Even if this Court were to consider the circuit court’s sentencing

options to be a hammer clause, the circuit court did not impose the sentence

without proper consideration of the other statutory factors, as in Knox, 361 S.W.3d

at 899. It also did not exceed the lawful range for punishment, nor did the judge

fail “to exercise independent judicial discretion at the sentencing hearing[,]” as in

McClanahan. McClanahan, 308 S.W.3d at 698-703. The Supreme Court has

determined that the mere presence of a hammer clause does not mean that a

sentence should be set aside. Knox, 361 S.W.3d at 899. While the Court

expressed reluctance towards the use of hammer clauses, it concluded that the

statutory requirements and duties of the trial judge apply any time a plea agreement

is presented, regardless of whether there is a hammer clause. Id. Therefore, in this

case, we find no error “so manifest, fundamental and unambiguous that it threatens

the integrity of the judicial process.” Martin, 207 S.W.3d at 5.

                                    CONCLUSION

             For the foregoing reasons, we affirm the Pulaski Circuit Court’s

probation revocation order.




                                         -11-
          ALL CONCUR.



BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

Kayla D. Deatherage       Daniel Cameron
Frankfort, Kentucky       Attorney General of Kentucky

                          Courtney J. Hightower
                          Assistant Attorney General
                          Frankfort, Kentucky




                        -12-